Opinion,
Mk. Justice Opeen :
There is no manner of question as to what was the actual and immediate cause of the injury inflicted upon Mrs. Trich. It was an entirely undisputed fact that she was struck and injured by a runaway horse and buggy. All the witnesses who saw the occurrence so testify. Thus, Mr. McCully, the father of Mrs. Trich, who was present with her at the time and was examined on her behalf, after describing her attempt to get on the car and saying that she was bounced off, adds: “A moment or two afterwards here comes a runaway horse and buggy down the street and the shaft, I suppose it was, caught her under the arm and dragged her to the street crossing and ■she fell away.” The only other witness examined for the plaintiffs as to the facts of the occurrence, M. M. Herrington, testified: “ There is a banking building there on the corner, and I saw the lady fall — fall off — and when she fell, to the best *398of my knowledge she kind of threw herself back this way and there was a phaeton or buggy of some kind running — a horse running down the street with a buggy — and it struck her, and they picked her up and carried her into Mr. Johnson’s drug store.” There was no contradiction of this testimony. But one other witness, Mrs. Yrailing, examined by the defendant, testified to the fact of the injury and she also said it was done by the buggy striking the woman.
The learned court below, in the charge, said: “The evidence seems to me to preponderate very' largely in favor of the fact that the immediate force which caused the injury to this woman was the runaway horse.” This was an understatement of the testimony which might have led the jury to suppose that there was an open question, with a preponderance of evidence only, as to whether it was the runaway horse and buggy which inflicted the injury. The defendant had presented a point stating that it was the undisputed evidence that Mrs. Trich was injured by being struck by a runaway horse, so that the question was directly before the court. In view of that circumstance we think the court should have specifically so charged and not left it as an open question for the jury to determine, with a mere expression of opinion that the evidence preponderated in that direction.
Assuming then, as we do, that it was the undisputed evidence that the injury was inflicted by the runaway horse and buggy, the only remaining question is whether it was the duty of the court to declare whether this was the proximate cause of the injury. The point presented by the defendant asked for such an instruction, but the court refused it, saying it was a question for the jury under the evidence. In this we think there was error. In the case of West Mahanoy v. Watson, 112 Pa. 574, we reversed the court below for making just such an answer to just such a point; and -upon a review of the facts of the case we held that they did not constitute an instance of proximate cause as against the defendant, and therefore decided that the defendant’s point should have been affirmed, which took the case from the jury. Mr. Justice Paxson in delivering the opinion said: “ While it is undoubtedly true as a general proposition that the question of proximate cause is for the jury, yet it has been repeatedly held that *399where there are no disputed facts the court may determine it. It is sufficient to refer to Hoag v. The Railroad Co., 85 Pa. 293. In that case this court, following Railroad v. Kerr, 62 Pa. 353, and Railroad Co. v. Hope, 30 Pa. 373, laid down the rule as to proximate cause as follows: “ In determining what is proximate cause the true rule is that the injury must he the natural and probable consequence of the negligence; such a consequence, as under the surrounding circumstances of the case might and ought to have been foreseen by the wrong-doer as likely to flow from his act.”
Applying this rifle to the facts of the present cáse, can it be said that the injury of Mrs. Trich was the natural and probable consequence of the car-driver’s negligence in urging his horses to a faster gait? We think not. There was not a particle of evidence to show that runaway horses and vehicles were frequently, or indeed ever, seen upon Smithfield street where this accident occurred. There was no evidence upon that subject. It was certainly not a natural consequence of a person being upon that street that he would be struck by a runaway horse. Nor is there the slightest reason for saying that it would be a probable consequence. The utmost that can be said would be, that such a consequence might possibly happen. But tilings or results which are only possible cannot fie spoken of as either probable or natural. For the latter are those things or events which are likely to happen and which for that reason should be foreseen. Things which are possible may never happen, but those which are natural or probable are those which do happen, and happen with such frequency or regularity as to become a matter of definite inference. To impose such a standard of care as requires, in the ordinary affairs of life, precaution on the part of individuals against all the possibilities which may occur, is establishing a degree of responsibility quite beyond any legal limitations which have yet been declared. We are of opinion that in the facts of the present case the direct and immediately producing cause of Mrs. Trich’s injury was her being struck by a runaway horse and buggy over which the defendant company had no sort of control and for which it is not responsible; and therefore .we conclude that the proximate cause of the injury in the legal sense, was the collision of the horse and buggy with the person of Mrs. Trich and not the negligence of the defendant.
*400The case of West Mahanoy v. Watson came again into this court and is reported in 116 Pa. 344. The present chief justice in delivering the opinion of the court said: “These facts narrow the case down to the single question, was the upset at the ash-heap on the township road the immediate or direct cause of the loss of the horses ? As we have seen the facts themselves answer this interrogatory in the negative and necessarily determine the case in favor of the plaintiff in error. In the case of Hoag v. Michigan Southern & Lake Shore Railroad Co., 85 Pa. 293, Mr. Justice Trunkey, then president of the Common Pleas of Venango county, in his charge to the jury on the trial of the above named cause said: ‘ The immediate and not the remote cause is to be considered. This maxim is not to be controlled by time or distance, but by the succession of events. The question is, did the cause alleged produce its effect without another cause intervening, or was it to operate through or by means of this intervening cause?’ As the principle here stated was adopted by the affirmance of this court following Pennsylvania Railroad v. Kerr, 62. Pa. 353, we may regard it as the settled law of this state.”
In the facts of the present case we find a perfect illustration of this principle. Mrs. Trich herself testified that when she was “ bounced ” from the car she fell on her feet. Immediately after, she was struck by the runaway horse and buggy and from them received her injury. The jolting from the car simply landed her on her feet and inflicted no injury. But another agency intervened which was entirely independent of any act of the defendant, and that agency alone inflicted the injury in 'question. Following the doctrine of the last case cited we feel clearly obliged to hold that the plaintiff’s injury was inflicted by the special intervening agency stated, and therefore the defendant is not liable. In all the cases cited, as in several others not referred to, this court finally determined them upon its own view of the facts without regard to the verdicts of the juries. The defendant’s point should have been affirmed.
Judgment reversed.